DETAILED ACTION
Claims 1-20 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to a method, comprising: identifying a user at a site; formulating a context for the user and the site; and engaging the user in a natural language voice dialogue while the user remains on the site using the context, classified in G06Q 30/0631.
II. Claims 13-18, drawn to a method, comprising: configuring a natural language voice session with a context comprising preferences of a user, store information for a store, and a transaction history for transactions of the user; initiating the natural language voice session using the context with the user; migrating portions of the natural language voice session to different devices within the store as the user moves around the store; and processing actions on behalf of the user based on voice input provided by the user during the natural language voice session, classified in G06Q 30/0641.
III. Claims 19-20, drawn to a system, comprising: microphones; speakers; a server comprising a processor and a non-transitory computer- readable storage medium having executable instructions representing a voice assistance manager; the voice assistance manager when executed by the processor from the non-transitory computer-readable storage medium is configured to cause the processor to: check a customer into a store; obtain preferences from an account of the customer with the store; obtain store-based information including: item identifiers for items of the store, item location information for each item, item pricing information for each item, item description information for each item, store layout information, and promotion information for the store; formulate a context from the preferences and the store-based information; configure a natural language voice dialogue using the preferences and the store-based information; track locations of the customer within the store; initiate the natural language voice dialogue with the customer using the context; migrate portions of the natural language voice dialogue to specific ones of the microphones and specific ones of the speakers based on the locations of the , classified in G06K 7/1417.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect such as invention I identifying a user at a site whereas invention II migrates portions of the natural language voice session to different devices within the store as the user moves around the store.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions I and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed can be practiced by another and materially different apparatus or by hand such as one that identifies a user at a site whereas invention III migrates portions of the natural language voice dialogue to specific ones of the microphones and specific ones of the speakers based on the locations of the customer within the store.

Inventions II and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed can be practiced by another and materially different apparatus or by hand such as one that stores information for a store and a transaction history for transactions of the user whereas invention III checks a customer into a store, obtains item identifiers for items of the store, item location information for each item, item pricing information for each item, item description information for each item, store layout information, and promotion information for the store, formulates a context from the preferences and the store-based information, and tracks locations of the customer within the store.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
1) the separate classification thereof shows that each invention has attained recognition in the art as a separate subject for inventive effort and also a separate field of search, 2) the different preamble thereof shows that applicant recognizes each invention as belonging in separate fields, and 3) a different field of search is required as it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other inventions (e.g., searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SEIBERT whose telephone number is (571)272-5549. The examiner can normally be reached Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SEIBERT/Primary Examiner, Art Unit 3625